TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-18-00648-CR


                                Michael Keith Keyes, Appellant

                                                 v.

                                  The State of Texas, Appellee


               FROM THE 331ST DISTRICT COURT OF TRAVIS COUNTY,
       NO. D-1-DC-15-100175, THE HONORABLE BOB PERKINS, JUDGE PRESIDING


                            MEMORANDUM OPINION


               Appellant Michael Keith Keyes seeks to appeal a judgment of community

supervision for theft. See Tex. Penal Code § 31.03. The trial court has certified that this is a

plea-bargain case and Keyes has no right of appeal. Accordingly, we dismiss the appeal for want

of jurisdiction. See Tex. R. App. P. 25.2(a)(2), (d).



                                              _________________________________________________
                                              Michael Toth, Justice

Before Chief Justice Rose, Justices Field and Toth

Dismissed for Want of Jurisdiction

Filed: October 9, 2018

Do Not Publish